Title: To Thomas Jefferson from John Dorsey, 26 March 1808
From: Dorsey, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber Lancaster PennaMarch 26. 1808
                  
                  I have herewith forwarded a Copy of my attempt on the Subject of Weights and Measures—and at the same time one each to the Pennsylvania representation in Congress and to Mr. Southard as Chairman of a Committee on the same Subject—under a hope that it may be usefull toward establishing so great a desideratum in the general government
                  I did not reply to the letter which you had the goodness to address to me in the early part of the present Session, because I knew that the printed Report would be more complete—beside I was conscious of the value of your time at this momentous crisis—
                  Your suggestions in favor of the Type foundry of Messrs. Binny and Ronaldson was by them gratefully received—I think you will veiw with great pleasure the impression of Burlows Columbiad from their type which is certainly unequal’d in any Country. 
                  —with perfect respect and attachment
                  
                     J. Dorsey 
                     
                  
               